internal_revenue_service number release date index number ---------------------------------- ---------------------------------- ----------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b1 plr-146360-09 date date legend legend trust -------------------------------------------- --------------------------------------------------------------------- date date date date date state ------------------------- -------------------------- ---------------------- ----------------------- ------------------ ------------- court ------------------------------------------------------------------------------------------------ -------------------------------------------------------------------------------------------------------------- ---- a ---------------------------------------------- ------------------- b ----------------------------------------------- ----------------------------- a b c ----- ---- ---- trust a ------------------------------------------------------ plr-146360-09 trust b ---------------------------------------------------------------- dear -------------- this responds to your authorized representative’s letter dated ------------------ and subsequent correspondence in which you requested rulings regarding a proposed division of a charitable_remainder_trust the facts submitted and the representations made are as follows on date trust was established a and b represent trust qualifies as a charitable_remainder_trust described in sec_664 of the internal_revenue_code the code a and b were married prior to date and thereafter until date the date of their divorce during their marriage a and b were residents of state a community_property_state a is the trustee of trust while a and b took a deduction under sec_170 of the code at the time trust was established trust represents that no deduction was allowed under sec_170 sec_642 sec_2055 or sec_2522 with respect to the income_interest of any lifetime beneficiary paragraph of trust provides for annual payments to be made to a each taxable_year during a’s lifetime a unitrust_amount equal to a percent of the net fair_market_value of its assets as valued on the first business_day of that year upon a’s death if b survives a the annual payments will be made to b during b’s lifetime trust requires the unitrust payments to a and b to be made in monthly installments under paragraph of trust a has a right to revoke b’s beneficial_interest in trust which right he may exercise in his will paragraph of trust provides that subject_to a’s right to revoke b’s interest in trust b’s interest in trust will take effect upon a’s death but only if b furnishes funds for the payment of any federal estate_tax or state_death_taxes for which the trustee may be liable upon a’s death paragraph of trust provides that upon the death of the last to die of a and b or solely after a's death if a exercises his right to revoke b's interest the trustee will distribute all principal and undistributed_income of trust to charitable beneficiaries which must be charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 a has the power to designate the charitable beneficiaries during his life if a does not revoke b’s interest and b survives a b has the power to designate the charitable beneficiaries a or b designates a charitable_beneficiary and the proportion in which it will receive the assets of trust either by delivering a signed statement to the trustee during his or her lifetime or by including the designation in his or her last will trust includes a list of charitable organizations to which the trustee must distribute any unappointed portions of the assets should both a and b fail in whole or in part to exercise their powers if at the time when the assets are distributed any designated plr-146360-09 charitable_beneficiary is not an organization described in sec_170 sec_170 sec_2055 and sec_2522 the trustee has sole discretion to choose one or more organizations that are described in those provisions and determine the proportions in which to distribute the trust assets to them on date court issued a judgment dissolving the marriage of a and b as of date in the judgment court expressly reserved jurisdiction for later determination of all other pending marital issues which includes the division of the marital property in trust as part of the dissolution proceeding the character of the property contributed to trust as community_property or separate_property was determined on date a and b finalized a settlement agreement which in relevant part resolved what percentage of trust was attributable to each party’s contribution to the trust and thus what each party would be entitled to following the divorce the parties agreed that b percent of the value of trust was attributable to a’s contribution and that c percent of the value of trust resulted from b’s contribution further pursuant to the settlement agreement the parties agreed to divide the assets of trust into two charitable_remainder unitrusts trust a and trust b based upon the percentages agreed upon by the parties and authorized by court on date trust a will receive b percent of the assets of trust and trust b will receive c percent of the assets of trust the proposed division of trust in to trust a and trust b will result in the division of trust corpus and not merely a distribution of income trust represents that it has not given notice of its intent to terminate under sec_507 of the code court’s order incorporated a and b’s settlement agreement with respect to the division of trust the court’s order is conditioned upon a favorable ruling from the internal_revenue_service in general the terms of trust a and trust b are the same as those of trust with the following exceptions first each year during their respective lifetime a and b will be the sole non-charitable beneficiary of their respective trusts and will be entitled to a unitrust_amount equal to a percent of fair_market_value of the assets of their respective trusts second a and b will maintain no interest in each other's trust third upon a's death all remaining assets of trust a will be distributed to charitable beneficiaries designated by him or named in trust a upon b's death all remaining assets of trust b will be distributed to charitable beneficiaries designated by her or named in trust b_trust a and b have requested rulings on the effect of trust’s division into trust a and trust b law and analysis ruling sec_664 provides generally that a charitable_remainder_unitrust shall be exempt from federal_income_tax plr-146360-09 sec_664 provides that a charitable_remainder_unitrust is a_trust a from which a fixed percentage which is not less than percent nor more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 and in the case of individuals only to an individual who is living at the time of the creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals b from which no amount other than the payments described in sec_664 and other than qualified gratuitous transfers described in sec_664 may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in sec_664 the remainder_interest in the trust is to be transferred to or for_the_use_of an organization described in sec_170 or is to be retained by the trust for such a use or to the extent the remainder_interest is in qualified_employer_securities as defined in sec_664 all or part of such securities are to be transferred to an employee_stock_ownership_plan as defined in sec_4975 in a qualified_gratuitous_transfer as defined by sec_664 and d with respect to each contribution of property to the trust the value determined under sec_7520 of such remainder_interest in such property is at least percent of the net fair_market_value of such property as of the date such property is contributed to the trust therefore based solely on the facts and the representations submitted the division of trust into trust a and trust b will not cause either trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 ruling sec_2 sec_61 provides that except as otherwise provided gross_income means all income from whatever source derived under sec_61 gross_income includes gains derived from dealings in property sec_1001 provides that the gain realized from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss realized is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of gain_or_loss realized must be recognized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are 'different' in the sense that is 'material' to the internal_revenue_code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite sec_1041 provides that no gain_or_loss will be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or former spouse if the transfer is incident to the divorce under sec_1041 a transfer of property is incident to the divorce if the transfer occurs within one year after the date on which the marriages ceases or is related to the cessation of the marriage sec_1_1041-1t q a-7 of the temporary income_tax regulations provides that a transfer of property is related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than six years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument in the present case under the terms of trust a has a present unitrust_interest to receive a percent of trust’s annual asset value b has a future_interest in trust specifically a right to receive the same percentage of the annual asset value of trust after a’s death if a dies without revoking her interest the proposed division of trust contemplates the transfer of b percent of the assets of trust to trust a and the transfer of c percent of the assets of trust to trust b a as the sole present unitrust beneficiary of trust a will see the value of the trust assets from which to compute his annual unitrust_amount decline by c percent by contrast b as the sole present unitrust beneficiary of trust b will immediately possess a unitrust_interest with respect to the remaining c percent of trust’s assets based on the facts presented we conclude that the legal rights and entitlements that a and b possess before trust’s division are materially different in_kind and extent from the legal rights and entitlements they will possess after the division therefore both a and b will realize gain_or_loss on their transfers of property resulting from the proposed division under sec_1001 and sec_1_1001-1 however we further conclude that the transfers by a and b resulting from the proposed division are transfers of property incident to a divorce within the meaning of sec_1041 therefore under sec_1041 neither a nor b will recognize gain_or_loss on the transfers under sec_1223 of the code the taxpayer's holding_period for property however acquired includes the period for which the property was held by any other person if for the purpose of determining gain_or_loss from a sale_or_exchange the property has the same basis in whole or in part in the taxpayer's hands as it would in the hands of the other person sec_1015 provides that if property was acquired by gift after date the basis shall be the same as it would be in the hands of the donor or the last plr-146360-09 preceding owner by whom it was not acquired by gift except that if such basis adjusted for the period before the date of the gift as provided in sec_1016 is greater than the fair_market_value of the property at the time of the gift then for the purpose of determining loss the basis shall be such fair_market_value sec_1015 provides that if the property was acquired after date by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer therefore based solely on the facts and the representations submitted trust a and trust b will determine their basis in the assets by reference to the basis of the assets in the hands of trust under sec_1015 or b and the holding periods of the assets held by trust a and trust b will include the period for which the assets were held by trust ruling sec_3 and sec_507 of the code provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 of the code provides that in the case of the transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 of the code imposes an excise_tax on any private_foundation which voluntarily terminates its private_foundation_status under sec_507 sec_507 of the code provides that the term substantial_contributor means any person who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the foundation before the close of the taxable_year of the foundation in which the contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial_contributor also means the creator of the trust sec_4941 of the code provides that the term self-dealing includes any direct or indirect sale_or_exchange or leasing between a private_foundation and a disqualified_person plr-146360-09 sec_4941 of the code provides that the term self-dealing includes any direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4945 of the code imposes an excise_tax on each taxable_expenditure described in sec_4945 made by a private_foundation sec_4945 of the code defines the term taxable_expenditure to include amounts paid_or_incurred by a private_foundation for certain activities for a purpose other than one specified in sec_170 or as a grant to certain organizations unless the private_foundation exercises expenditure_responsibility with respect to such a grant sec_4945 of the code provides that a taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization unless the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 sec_4946 b and d of the code defines the term disqualified_person with respect to a private_foundation as including among others a substantial_contributor to the private_foundation including the creator of a_trust a foundation_manager including a trustee and a member_of_the_family of a substantial_contributor or foundation_manager sec_4946 of the code provides that substantial_contributor is defined as the term is described in sec_507 sec_4947 of the code provides that for a split interest charitable_trust sec_507 sec_508 sec_4941 sec_4943 sec_4944 and sec_4945 apply as if such trust were a private_foundation sec_4947 of the code provides that the provisions of sec_4947 do not apply to any amounts payable under the terms of a split interest charitable_trust to income beneficiaries unless a deduction was allowed under sec_170 sec_642 sec_2055 or sec_2522 sec_1_507-1 of the income_tax regulations regulations provides in part that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 of the code and sec_1_507-3 such transferor foundation will not have terminated its private_foundation_status under sec_507 sec_1_507-3 of the regulations provides in general that in the event of a transfer of assets described in sec_507 of the code any person who is a substantial_contributor within the meaning of sec_507 with respect to the plr-146360-09 transferor foundation shall be treated as a substantial_contributor with respect to the transferee foundation sec_1_507-3 of the regulations provides in part that except as provided in sec_1_507-3 if the transferor has disposed of all of its assets then during any period in which the transferor has no assets sec_4945 and h of the code shall not apply to the transferee or the transferor with respect to any expenditure_responsibility grants by the transferor sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its assets to one or more private_foundations which are effectively controlled directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part ii of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor private_foundation sec_1_507-3 of the regulations provides in pertinent part that as used in sec_507 of the code the terms other adjustment organization or reorganization include any partial_liquidation or any other significant disposition of assets to one or more private_foundations other than transfers for full and adequate_consideration or distributions out of current income sec_1_507-3 of the regulations provides that the term significant disposition of assets means the transfer of twenty-five percent or more of the fair_market_value of the net assets of the foundation at the beginning of the taxable_year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 of the regulations provides that unless a private_foundation voluntarily gives notice pursuant to sec_507 of the code a transfer of assets described in sec_507 will not constitute a termination of the transferor’s private_foundation_status under sec_507 sec_53_4945-5 of the foundation regulations confirms that sec_1 a a ii f and a of the regulations govern the extent to which the expenditure_responsibility_rules contained in sec_4945 and h of the code apply to transfers of assets described in sec_507 sec_53_4945-6 of the foundation regulations provides that expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services will ordinarily be taxable_expenditures under sec_4945 of the code plr-146360-09 sec_53_4945-6 of the foundation regulations states that a transfer of assets described in sec_1_507-3 of the regulations applies only to organizations described in sec_501 or treated as so described under sec_4947 sec_53_4947-1 of the foundation regulations provides that a split-interest trust is subject_to the provisions of sec_507 except as provided in sec_53 e e to the extent applicable to a split-interest trust except as provided in sec_4947 except as provided in sec_4947 and of the code in the same manner as if such trust were a private_foundation sec_53_4947-1 of the foundation regulations provides in general that under sec_4947 sec_4941 does not apply to any amounts payable under the terms of a split interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_642 sec_2055 or sec_2522 of the code with respect to the income_interest of any such beneficiary revrul_2002_28 2002_1_irb_941 provides in part that once a private_foundation distributes all of its assets to one or more other effectively controlled private_foundations under a plan of dissolution the obligation to exercise expenditure_responsibility under sec_4945 of the code with respect to the transfers made by the transferor foundation passes from that foundation to the transferee foundation s revrul_2008_41 2008_30_irb_170 provides guidance regarding sec_507 sec_4941 sec_4945 and sec_4947 of the code when a charitable_remainder_trust crt is divided into two or more separate and equal crts as a split-interest trust trust is treated as if it were a private_foundation under sec_4947 of the code thus except as provided in sec_4947 and sec_53_4947-1 of the foundation regulations it is subject_to the termination provisions of sec_507 as well as the provisions of sec_4941 and sec_4945 under sec_1_507-3 of the regulations the proposed transfer of all of trust’s assets to trust a and trust b will constitute a significant disposition of trust’s assets because the transfer is greater than twenty-five percent of trust’s assets the proposed transfers will not be for full and adequate_consideration and will not be distributions out of current income the transferees will both be treated as private_foundations with respect to sec_507 pursuant to sec_4947 therefore the proposed transfers are described in sec_507 a transfer of assets described in sec_507 does not constitute a termination of the transferor’s private_foundation_status under sec_507 unless the transferor voluntarily gives notice pursuant to sec_507 since trust has not given notice of its intent to terminate it retains its private_foundation_status and the termination_tax imposed by sec_507 will not apply accordingly the division and distribution of trust into trust a and trust b do not terminate trust’s status under sec_507 of the code as a_trust described in and subject_to the plr-146360-09 private_foundation provisions of sec_4947 and do not result in the imposition of an excise_tax under sec_507 as a charitable_remainder_unitrust under sec_664 of the code trust is a split- interest trust described in sec_4947 and treated as a private_foundation for purposes of sec_4941 sec_4941 imposes an excise_tax on acts of self-dealing a and b are disqualified persons with respect to trust under sec_4946 as substantial contributors to trust however the only interest a and b have in trust is the right to the payment of the unitrust_amount after division of trust the total unitrust_amount payment remains the same during the lives of a and b since the transferee trusts do not have survivorship provisions when a or b dies the remainder of each of their trusts is immediately distributed to qualified charities sec_4947 and sec_53_4947-1 of the foundation regulations provide that sec_4941 does not apply to any amounts payable under the terms of a split interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_642 sec_2055 or sec_2522 with respect to the income_interest of any such beneficiary based on the representation that no such deduction was allowed payments to a from trust a and to b from trust b as income beneficiaries will not be acts of self-dealing under sec_4941 of the code as a charitable_remainder_unitrust under sec_664 of the code trust is a split- interest trust described in sec_4947 and treated as a private_foundation for purposes of sec_4945 thus an excise_tax is imposed on taxable_expenditures including any amount_paid or incurred by a private_foundation for a non-charitable purpose_trust a and trust b as charitable_remainder unitrusts under sec_664 are also treated as private_foundations for purposes of sec_4945 under the provisions of sec_4947 however pursuant to sec_4947 amounts payable to income beneficiaries under the terms of such a crt are not subject_to the provisions of sec_4945 unless a deduction was allowed for those amounts under sec_170 sec_2055 or sec_2522 based on the representation that no such deduction was allowed payments to a from trust a and to b from trust b as income beneficiaries will not be taxable_expenditures trust will dispose_of all of its assets through the above-described transfers to trust a and trust b since its creation trust has made only distributions to income beneficiaries trust has made no prior distributions for which expenditure_responsibility is required it follows that trust does not have any expenditure_responsibility under sec_4945 and h of the code pursuant to sec_1_507-3 or sec_1 a of the regulations which are made applicable to the expenditure_responsibility_rules for sec_507 transfers by sec_53_4945-5 of the foundation regulations see also revrul_2002_28 and supra the transferee trusts are not required to exercise expenditure_responsibility with regard to the subject transfers plr-146360-09 sec_53_4945-6 of the foundation regulations provides that expenditures_for unreasonable administrative expenses will ordinarily be taxable_expenditures under sec_4945 while the terms of trust provide that reasonable administrative and legal costs may be paid_by trust it is represented that all legal and other expenses and costs incident to the division of trust are to be paid_by a or b thus trust principal remains preserved for charitable interests and the administrative expenses of the proposed division do not constitute taxable_expenditures accordingly the division of trust and the distribution of its assets to trust a and trust b do not constitute taxable_expenditures under sec_4945 of the code rulings and sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 of the estate_tax regulations provides that if the decedent retained or reserved an interest or right with respect to all of the property transferred by him the amount to be included in his gross_estate under sec_2036 is the value of the entire property less only the value of any outstanding income_interest which is not subject_to the decedent's interest or right and which is actually being enjoyed by another person at the time of the decedent's death if the decedent retained or reserved an interest or right with respect to a part only of the property transferred by him the amount to be included in his gross_estate under sec_2036 is only a corresponding proportion of the amount described in the preceding sentence sec_2055 provides for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all transfers for charitable purposes sec_20_2055-1 provides that a deduction is allowed under sec_2055 from the gross_estate of a decedent who was a citizen or resident_of_the_united_states at the time of his death for the value of property included in the decedent's gross_estate and transferred by the decedent during his lifetime or by will for charitable purposes plr-146360-09 sec_2055 provides in relevant part that where an interest in property other than an interest described in sec_170 passes or has passed_from_the_decedent to a person or for a use described in sec_2055 and an interest other than an interest which is extinguished upon the decedent's death in the same property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to a person or for a use not described in sec_2055 no deduction shall be allowed under this section for the interest which passes or has passed to the person or for the use described in sec_2055 unless in the case of a remainder_interest such interest is in a_trust which is a charitable_remainder_unitrust described in sec_664 in the present case a and b entered into a settlement agreement in which in relevant part the parties’ agreed upon what percentage of the value of trust resulted from the contribution of each and as a result a and b were each entitled to after divorce further pursuant to the settlement agreement the parties’ agreed to divide trust into trust a and trust b with each trust receiving the agreed upon percentage of assets from trust pursuant to the parties’ agreement trust a will receive b percent of trust’s assets and trust b will receive c percent of trust’s assets trust a benefits a and charitable organizations designated by a_trust b benefits b and charitable organizations designated by b the transfers from trust to trust a and trust b are being made pursuant to the parties’ settlement agreement court’s conditional order and date judgment which dissolved a and b’s marriage accordingly we conclude that for purposes of sec_2036 a will be treated as having transferred the property transferred to trust a and b will be treated as having transferred the property transferred to trust b a and b each retained the right to receive unitrust payments for life from their respective trusts as well as the lifetime power over his or her respective trust to substitute the charitable beneficiaries designated in the trust instrument with one or more other charitable organizations described in sec_170 sec_170 sec_2055 and sec_2522 accordingly based on the facts submitted and representations made we rule that upon the death of a if a retains the right to receive unitrust payments for life and the power to substitute the charitable beneficiaries designated in trust a the value of the assets in trust a will be includible in a’s gross_estate under sec_2036 and a’s estate will be entitled to an estate_tax charitable deduction under sec_2055 for the value of the assets passing to the charitable beneficiaries of trust a further we rule that upon the death of b if b retains the right to receive unitrust payments for life and the power to substitute the charitable beneficiaries designated in trust b the value of the assets in trust b will be includible in b’s gross_estate under sec_2036 and b’s estate will be entitled to an estate_tax charitable deduction under sec_2055 for the value of the assets passing to the charitable beneficiaries of trust b ruling plr-146360-09 sec_2501 imposes a gift_tax for each calendar_year on the transfer of property by gift during the calendar_year sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2516 provides that where a husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the year period beginning on the date year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full_and_adequate_consideration_in_money_or_money's_worth in the present case the requirements of sec_2516 are not satisfied because a and b did not enter into a written_agreement relative to their marital and property rights in trust within the time prescribed in sec_2516 however in the absence of the applicability of sec_2516 the principles presented in sec_25_2512-8 of the gift_tax regulations and 340_us_106 must be considered in determining the gift_tax consequences of the transaction see revrul_79_118 c b sec_25_2512-8 states the general_rule that the relinquishment of marital rights in a spouse’s property does not constitute a consideration in money or money’s worth however the rule in harris provides an exception to this general_rule in harris the u s supreme court held that if a transfer in exchange for a spouse’s marital rights is effectuated pursuant to a divorce decree then the exchange is not subject_to gift_tax in the present case pursuant to date judgment which dissolved a and b’s marriage court retained jurisdiction over the division of the marital property in trust subsequently a and b entered into a settlement agreement in which they agreed upon what percentage of marital property in trust each party was entitled to following the divorce and they also agreed to divide trust into trust a and trust b based upon the percentages agreed upon by the parties trust a which benefits a and charitable beneficiaries will receive b percent of trust’s assets and trust b which benefits b and charitable beneficiaries will receive c percent of trust’s assets the parties petitioned court for an order approving the division of trust the modification of trust and the distribution of the assets of trust to trust a and trust b in accordance with the parties’ settlement agreement court issued a conditional order approving the division plr-146360-09 modification and distribution of trust thus the transfer of the assets of trust into trust a and trust b will be effectuated by court’s conditional order which was issued pursuant to date judgment in which court retained jurisdiction over any issues relating to a and b’s divorce therefore the requirements under harris are satisfied in this case accordingly based on the facts submitted and representations made we rule that the division of trust and the distribution of trust assets to trust a and trust b will not result in any taxable_gifts by a or b under sec_2501 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter furthermore the estate_tax rulings in this letter apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to trust's authorized representative sincerely s faith p colson senior counsel branch associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
